DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 09/10/2020. 
3.	Status of the claims:
	•	Claims 1, 8, 11, 13 have been amended.
	•	Claims 2, 9, 14 have been canceled.
	•	Claims 19-27 have been added.
•	Claims 1, 3, 8, 10, 13, 17-27 are currently pending and have been examined.  

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 09/10/2020 with respect to amended independent claims 1, 8, 11, and 13 have been fully considered but they are not persuasive. 
5.	On pages 15-17 of Applicant’s remarks dated 09/10/2020, Applicant respectfully submits that Kim does not disclose or suggest “obtaining an amount of data to be transmitted corresponding to the UE and a current first operating bandwidth of the UE”, as recited in amended claim 1.
6.	In response to applicant’s remarks, the examiner respectfully disagrees. The preamble of the claim reads “a method applied to a base station for configuring an operating bandwidth”, the method comprising: the base station obtains an amount of data to be transmitted and said amount of data corresponding to the UE and a current bandwidth of the UE. Kim discloses the eNB obtains pieces of the SBC IE and the UE capability. Paragraphs 112-114 of Kim further discloses when the UE reports its capability, it reports one or more pieces of SBC IE based on a band combination which it supports. Further, the UE reports the SBWC bitmap indicating whether the SBWC is supported for each of the bandwidth class combinations derived from the pieces of the SBC IE. Moreover, paragraph 114 discloses the UE generates and includes pieces of SBC IE 705, 710 and 715 which correspond to the combinations respectively, in a message for reporting the capability information thereof, and transmits the pieces of the SBC IE to an ENB (e.g. the eNB obtains an amount of data to be transmitted which corresponds to UE and a current operating bandwidth of the UE). Furthermore, paragraphs 15, 16 of Kim discloses the capability information of the UE includes at least one supported bandwidth combination.
7.    	On pages 17-19 of Applicant’s remarks dated 09/10/2020, Applicant respectfully submits that Ahuja does not disclose or suggest “determining a second operating bandwidth required by the UE according to the amount of data; and obtaining, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE,” as recited in amended claims 1, 8, and 13.    
8.    	In response to applicant’s remarks, the examiner respectfully disagrees. Noted that with the inclusion of the limitations of canceled claim 2 into independent 1, claim 1 is now rejected under a new ground(s) of obviousness rejection depending upon multiple references rather than Kim’s reference alone used in previous rejection of the independent claims. Having said that, Kim does not appear to explicitly disclose the above limitations in bold as argued by Applicant. However, Ahuja is secondary cited to cure this deficiency. As stated in the current rejection, Ahuja discloses at least 2 operating bandwidths, therefore discloses the second operating bandwidth as required by the limitation (Ahuja, para. 20: determining first bandwidth of data traffic of a transport path over a time period and the transport path passes through several nodes and conforms to a protocol using a number of time slots to allocate a second bandwidth to the transport path). Moreover, Ahuja further discloses the node may pass the signal (e.g. data) in response to a determination that the first bandwidth differs from the second bandwidth by an amount exceeding a preset threshold.
Please see the rejection below.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 8, 10, 13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/112848 A1) in view of Ahuja et al. (US 2014/0199067 A1).

Regarding claim 1, Kim discloses a method applied to a base station for configuring an operating bandwidth, comprising: obtaining an amount of data to be transmitted corresponding to the UE and a current first operating bandwidth of the UE (Kim, para. 114: the UE generates and includes pieces of SBC IE 705, 710 and 715 which correspond to the combinations respectively, in a message for reporting the capability thereof, and transmits the pieces of the SBC IE to an ENB); obtaining bandwidth capacity parameters of the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station), wherein the bandwidth capacity parameters comprise a maximum operating bandwidth (Kim, para. 48: a maximum bandwidth of each frequency band), a minimum operating bandwidth and a frequency band range that are supported by the UE (Kim, para. 44-46, 74: the UE supports the bandwidth of minimum 20 MHz, and are designed by a reference of a case that the bandwidth of a serving cell is 20 MHz. However, the bandwidth of the actual cell may be changed according to circumstances of a service provider, and in the provisions of the LTE, six bandwidths, e.g., 1.4 MHz, 3 MHz, 5 MHz, 10 MHz, 15 MHz and 20 MHz are provided as the bandwidth of the cell. Moreover, paragraph 45 further discloses a range of frequency bands which the UE supports); determining bandwidth configuration information of the UE according to the bandwidth capacity (Kim, para. 107: in the configuration of the Supported Bandwidth Combination (SBWC), each UE reports only one bitmap for each of the downlink and the uplink, in which the bitmap generally indicates all bandwidth class combinations which the UE supports), wherein the bandwidth configuration information comprises a carrier identifier (Kim, Table 1, para. 54-56: a component carrier), an operating bandwidth and an operating frequency of each of at least one carrier (Kim, para. 45, 48: a frequency band or frequency bands which the UE supports, and a maximum bandwidth of each frequency band), a sum of the operating bandwidths of all the carriers is not less than the minimum operating bandwidth and not more than the maximum operating bandwidth, and the operating frequency of each carrier is within the frequency band range (Kim, para. 56, 74: all kinds of the UEs support the bandwidth of minimum 20 MHz, and are designed by a reference of a case that the bandwidth of a serving cell is 20 MHz and an aggregated bandwidth of the serving cell set in the band is maximum 20 MHz); and sending the bandwidth configuration information to the UE (Kim, para. 40: the ENB 305 may allocate many more carriers to the UE 330 with the carrier aggregation capability according to circumstances, so as to improve the transmission rate of the UE 330), wherein the bandwidth configuration information is configured to aggregate the at least one carrier into an operating carrier by the UE (Kim, para. 44, 47, 56: the capability information which the UE supporting the carrier aggregation has to report to the network includes a number of cells aggregated for each frequency band).
determining a second operating bandwidth required by the UE according to the amount of data; obtaining, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE.
However, Ahuja from similar field of endeavor discloses determining a second operating bandwidth required by the UE according to the amount of data (Ahuja, para. 20: a control module to measure a first bandwidth of data traffic of a transport path over a time period, the transport path passing through a plurality of nodes and conforming to a protocol using a number of time slots to allocate a second bandwidth to the transport path); obtaining, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE (Ahuja, para. 16, 20: measuring a first bandwidth of data traffic of a transport path over a time period, the transport path passing through a plurality of nodes and conforming to a protocol using a number of time slots to allocate a second bandwidth to the transport path. The control module may also pass a signal, from the node to at least one of the plurality of nodes of the transport path, the signal including at least one instruction that when executed by circuitry of the at least one of the plurality of nodes causes a change to the number of time slots allocated to the transport path. The node may pass the signal in response to a determination that the first bandwidth differs from the second bandwidth by an amount exceeding a preset threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim with the teaching of Ahuja by using the above features into the system of Kim such as determining a second operating bandwidth required by the UE if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold as taught by Ahuja. The motivation for doing so would have been to apply to any interface/network that carries variable bandwidth traffic and supports transport paths with dynamically adjustable bandwidths.

Regarding claim 3, Kim as modified by Ahuja discloses the method according to claim 1, wherein the obtaining bandwidth capacity parameters of UE comprises: receiving the bandwidth capacity parameters sent by the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station).

Regarding claim 8, Kim discloses a device for configuring an operating bandwidth, comprising: a processor (Kim, Fig. 12, para. 141: controller 1210); and a memory storing instructions executable by the processor (Kim, Fig. 12, para. 141: transceiver 1205), wherein the processor is configured to: obtain an amount of data to be transmitted corresponding to the UE and a current first operating bandwidth of the UE (Kim, para. 114: the UE generates and includes pieces of SBC IE 705, 710 and 715 which correspond to the combinations respectively, in a message for reporting the capability thereof, and transmits the pieces of the SBC IE to an ENB); obtain bandwidth capacity parameters of the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station), wherein the bandwidth capacity parameters comprise a maximum operating bandwidth (Kim, para. 48: a maximum bandwidth of each frequency band), a minimum operating bandwidth and a frequency band range that are supported by the UE (Kim, para. 44-46, 74: the UE supports the bandwidth of minimum 20 MHz, and are designed by a reference of a case that the bandwidth of a serving cell is 20 MHz. However, the bandwidth of the actual cell may be changed according to circumstances of a service provider, and in the provisions of the LTE, six bandwidths, e.g., 1.4 MHz, 3 MHz, 5 MHz, 10 MHz, 15 MHz and 20 MHz are provided as the bandwidth of the cell. Moreover, paragraph 45 further discloses a range of frequency bands which the UE supports); determine bandwidth configuration information of the UE according to the bandwidth capacity parameters (Kim, para. 107: in the configuration of the Supported Bandwidth Combination (SBWC), each UE reports only one bitmap for each of the downlink and the uplink, in which the bitmap generally indicates all bandwidth class combinations which the UE supports), wherein the bandwidth configuration information comprises a carrier identifier (Kim, para. 56: a component carrier), an operating bandwidth and an operating frequency of each of at least one (Kim, para. 45, 48: a frequency band or frequency bands which the UE supports, and a maximum bandwidth of each frequency band), a sum of the operating bandwidths of all the carriers is not less than the minimum operating bandwidth and not more than the maximum operating bandwidth, and the operating frequency of each carrier is within the frequency band range (Kim, para. 56, 74: all kinds of the UEs support the bandwidth of minimum 20 MHz, and are designed by a reference of a case that the bandwidth of a serving cell is 20 MHz and an aggregated bandwidth of the serving cell set in the band is maximum 20 MHz); and send the bandwidth configuration information to the UE (Kim, para. 40: the ENB 305 may allocate many more carriers to the UE 330 with the carrier aggregation capability according to circumstances, so as to improve the transmission rate of the UE 330), wherein the bandwidth configuration information is configured to aggregate the at least one carrier into an operating carrier by the UE (Kim, para. 44, 47, 56: the capability information which the UE supporting the carrier aggregation has to report to the network includes a number of cells aggregated for each frequency band).
Although Kim discloses bandwidth capability parameters of the UE (Kim, para. 112: when the UE reports its capability, it reports one or more pieces of ABC IE based on a band combination which it supports. Further, the UE reports the SBWC bitmap indicating whether the SBWC is supported for each of the bandwidth class combinations derived from the pieces of the SBC IE), but Kim does not appear to explicitly discloses determine a second operating bandwidth required by the UE according to the amount of data; obtain, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE.
However, Ahuja from similar field of endeavor discloses determine a second operating bandwidth required by the UE according to the amount of data (Ahuja, para. 20: a control module to measure a first bandwidth of data traffic of a transport path over a time period, the transport path passing through a plurality of nodes and conforming to a protocol using a number of time slots to allocate a second bandwidth to the transport path); obtain, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE (Ahuja, para. 16, 20: measuring a first bandwidth of data traffic of a transport path over a time period, the transport path passing through a plurality of nodes and conforming to a protocol using a number of time slots to allocate a second bandwidth to the transport path. The control module may also pass a signal, from the node to at least one of the plurality of nodes of the transport path, the signal including at least one instruction that when executed by circuitry of the at least one of the plurality of nodes causes a change to the number of time slots allocated to the transport path. The node may pass the signal in response to a determination that the first bandwidth differs from the second bandwidth by an amount exceeding a preset threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim with the teaching of Ahuja by using the above features into the system of Kim such as 

Regarding claim 10, Kim as modified by Ahuja discloses the device according to claim 8, wherein the processor is further configured to receive the bandwidth capacity parameters sent by the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station). 

Regarding claim 13, Kim discloses a device for configuring an operating bandwidth, comprising: a processor; a memory storing instructions executable by the processor, and wherein the processor is configured to: obtain an amount of data to be transmitted corresponding to the UE and a current first operating bandwidth of the UE (Kim, para. 114: the UE generates and includes pieces of SBC IE 705, 710 and 715 which correspond to the combinations respectively, in a message for reporting the capability thereof, and transmits the pieces of the SBC IE to an ENB); send bandwidth capacity parameters of the UE to a base station accessed by the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station), to enable that the base station determines the bandwidth configuration information of the UE (Kim, para. 107: in the configuration of the Supported Bandwidth Combination (SBWC), each UE reports only one bitmap for each of the downlink and the uplink, in which the bitmap generally indicates all bandwidth class combinations which the UE supports); receive the bandwidth configuration information from the base station (Kim, para. 40: the ENB 305 may allocate many more carriers to the UE 330 with the carrier aggregation capability according to circumstances, so as to improve the transmission rate of the UE 330), the bandwidth configuration information including a carrier identifier (Kim, para. 56: a component carrier), an operating bandwidth and an operating frequency of each of at least one carrier (Kim, para. 45, 48: a frequency band or frequency bands which the UE supports, and a maximum bandwidth of each frequency band); and aggregate all the carriers into an operating carrier according to the carrier identifier, the operating bandwidth and the operating frequency of each carrier (Kim, para. 44, 47, 56: the capability information which the UE supporting the carrier aggregation has to report to the network includes a number of cells aggregated for each frequency band).
Although Kim discloses bandwidth capability parameters of the UE (Kim, para. 112: when the UE reports its capability, it reports one or more pieces of ABC IE based on a band combination which it supports. Further, the UE reports the SBWC bitmap indicating whether the SBWC is supported for each of the bandwidth class combinations derived from the pieces of the SBC IE), but Kim does not appear to explicitly discloses determine a second operating bandwidth required by the UE according to the amount of data; obtain, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE.
However, Ahuja from similar field of endeavor discloses determine a second operating bandwidth required by the UE according to the amount of data (Ahuja, para. 20: a control module to measure a first bandwidth of data traffic of a transport path over a time period, the transport path passing through a plurality of nodes and conforming to a protocol using a number of time slots to allocate a second bandwidth to the transport path); obtain, if a difference between the first operating bandwidth and the second operating bandwidth is greater than a preset threshold, bandwidth capacity parameters of the UE (Ahuja, para. 16, 20: measuring a first bandwidth of data traffic of a transport path over a time period, the transport path passing through a plurality of nodes and conforming to a protocol using a number of time slots to allocate a second bandwidth to the transport path. The control module may also pass a signal, from the node to at least one of the plurality of nodes of the transport path, the signal including at least one instruction that when executed by circuitry of the at least one of the plurality of nodes causes a change to the number of time slots allocated to the transport path. The node may pass the signal in response to a determination that the first bandwidth differs from the second bandwidth by an amount exceeding a preset threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim with the teaching of Ahuja by using the above features into the system of Kim such as 

Regarding claim 17, Kim as modified by Ahuja discloses the method according to claim 1, wherein the obtaining bandwidth capacity parameters of UE comprises: obtaining the bandwidth capacity parameters from subscription information of the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station).

Regarding claim 18, Kim as modified by Ahuja discloses the device according to claim 8, wherein the processor is further configured to obtain the bandwidth capacity parameters from subscription information of the UE (Kim, para. 44, 49, 112: the UE generates a UE capability information message including the bandwidth capacity and reports the message to the base station).

Allowable Subject Matter
14.	Claims 4, 5, 11, 12, 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466